Exhibit 10.61.2

Letter of Agreement

By and between

Chugach Electric Association, Inc. (Chugach)

and

International Brotherhood of Electrical Workers, Local 1547 (IBEW)

Representing

Outside Plant Bargaining Unit

Re: Contract Extension

Recognizing the changes in the electrical industry and the necessity to maintain
Chugach’s financial health in light of the loss of wholesale revenues during the
term of this Agreement; the parties mutually agree to the following extension of
the current collective bargaining agreement set to expire on June 30, 2013.

Incorporation by Reference:

Chugach and IBEW agree that the terms of the current Outside Plant Collective
Bargaining Agreement (CBA) between the parties which is scheduled to expire on
June 30, 2013 including all Letters of Agreement, Letters of Understanding
and/or Grievance Resolutions shall continue in full force and effect through and
including 11:59 p.m. June 30, 2017, except where modified, added to or deleted
by this Contract Extension Agreement. This Letter of Agreement replaces the
Letter of Agreement extending the contract from July 1, 2010 through June 30,
2013.

Article 13 OSP: Health and Welfare Cost Sharing shall continue to be modified by
the following: Effective each July 1, of this extension agreement, any increase
in the total health and welfare premium will be paid 60 percent by the Employer
and paid 40 percent by the employee. Any increase in the total health and
welfare premium will not exceed 10% of the total premium in effect on June 30 of
that contract year. In the event that a total monthly premium increase exceeds
the established cap of ten percent (10%), the Union agrees to notify the
Employer promptly. To prevent a gap in health and welfare coverage for its
employees, the Employer agrees to pay the shortfall in the monthly premium for
up to 60 days, if necessary. The Employer’s coverage of the premium shortfall
will facilitate the time required for implementation of cost containment
measures decided by the bargaining unit (i.e., movement of monies, benefit plan
selection modifications, etc.). If requested by the union, the Employer agrees
to meet and confer over the time and administrative steps necessary to implement
the cost containment measures needed by the Union to meet the premium shortfall.

Wages

Effective, July 1, 2013, the base wage rates for all classifications shall
increase by three and three quarters percent (3.75%).

Effective, July 1, 2014, the base wage rates for all classifications shall
increase by three and one quarter percent (3.25%).



--------------------------------------------------------------------------------

Effective, July 1, 2015, the base wage rates for all classifications shall
increase by two and one half percent (2.5%).

Effective, July 1, 2016, the base wage rates for all classifications shall
increase by two and one half percent (2.5%).

No other terms of the current (expiration June 30, 2013) Collective Bargaining
Agreements are modified by this Letter of Agreement. Upon ratification by the
bargaining unit and approval of the Chugach Board of Directors, this Extension
Agreement will become effective July 1, 2013 through June 30, 2017.

 

/s/ Mike Hodsdon

   

/s/ Tyler E. Andrews for

For IBEW:     For Chugach:

Mike Hodsdon,

Business Manager

   

Bradley W. Evans,

Chief Executive Officer

March 26, 2013

   

March 26, 2013

Date     Date